Citation Nr: 0529095	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to an effective date prior to June 29, 2001 for a 
grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1970 to 
December 1971.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in August 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Des Moines, Iowa (RO) for additional 
development.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  A claim for tinnitus was received by VA on June 29, 2001.  
A May 2002 rating decision granted entitlement to service 
connection for tinnitus and assigned a 10 percent evaluation 
effective June 29, 2001.  

2.  VA medical evidence shows a complaints of occasional 
tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to June 29, 2001 for 
entitlement to service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The Board notes that the RO sent the veteran a letter in 
August 2004 in which he was informed of the requirements 
needed to establish entitlement to an earlier effective date 
for service connection.  In accordance with the requirements 
of the VCAA, the August 2004 letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would help him get evidence, such as 
private hospital or physician records, if he provided 
sufficient information to VA to identify the custodian of the 
records.  No private medical evidence was subsequently 
received from the veteran, and the veteran did not indicate 
that VA should help obtain any private records on his behalf.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, providing a current 
examination of the veteran's tinnitus is not relevant to the 
issue currently on appeal.  Consequently, the issue of 
entitlement to an effective date prior to June 29, 2001 for a 
grant of entitlement to service connection for tinnitus will 
be decided on the evidence of record.  The Board also finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2005)  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Although hearing loss was found in service, the veteran did 
not report ringing in his ears, also called tinnitus.  
Subsequent to service discharge a VA examination in October 
1983, the veteran noted occasional bilateral tinnitus.  A 
diagnosis of tinnitus was not provided.

A claim for service connection for hearing loss was received 
by VA in September 1983.  The claim was denied by rating 
decision in December 1983, and the veteran was notified of 
the denial later in December 1983.  A notice of disagreement 
to a denial of service connection for hearing loss "with 
ringing in the ears" was received from the veteran in 
October 1984.  Subsequent thereto, a November 1984 rating 
decision denied entitlement to service connection for 
tinnitus as a separate disability, and the veteran was 
notified of the denial later in November 1984.  A November 
1984 Statement of the Case was issued as to the issue of 
entitlement to service connection for hearing loss with 
ringing in the ears.  The veteran did not perfect his appeal 
as to these issues.

A claim for service connection for hearing loss was received 
by VA on June 29, 2001.  A May 2002 rating decision granted 
entitlement to service connection for tinnitus, and 10 
percent evaluation was assigned, effective June 29, 2001.  
The veteran was notified of this decision and he timely 
appealed the effective date of the grant of service 
connection for tinnitus.  

The date of entitlement to an award of service connection 
based on a claim reopened after final disallowance, will be 
the dated of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

The veteran contends that the effective date for entitlement 
to service connection for tinnitus, and the assignment of a 
compensable evaluation, should be earlier than June 29, 2001, 
because he has had problems with tinnitus for many years.  

An initial claim for service connection for tinnitus was 
denied by rating decision in November 1984.  As this decision 
was not appealed, it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2005).  A claim for entitlement to 
service connection for hearing loss was received by VA on 
June 29, 2001.  According to the applicable law and 
regulation, the effective date for service connection would 
be the later of the date of receipt of claim or date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  However, subsequent to the final rating decision 
dated in 1984, the only correspondence received evidencing a 
desire to apply for compensation benefits was received by VA 
on June 29, 2001.  See 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  
Accordingly, the date of receipt of the claim, June 29, 2001, 
being later than the date entitlement arose, is the 
appropriate effective date for service connection.  Id.  

Based on the above findings, an effective date prior to June 
29, 2001 for service connection for tinnitus is not 
warranted.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to June 29, 2001 for entitlement to 
service connection for tinnitus is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


